NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

CHARLES EDWARD PITTS,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-4107
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Pat Siracusa,
Judge.

Charles Edward Pitts, pro se.


PER CURIAM.

             Affirmed. See Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Waiter

v. State, 965 So. 2d 861 (Fla. 2d DCA 2007); Vidak v. State, 793 So. 2d 27 (Fla. 2d

DCA 2001); Haynes v. State, 106 So. 3d 481 (Fla. 5th DCA 2013); Paul v. State, 830
So. 2d 953 (Fla. 5th DCA 2002).



LaROSE, C.J., and CASANUEVA and CRENSHAW, JJ., Concur.